The opinion of the Court, after a continuance for advisement, was drawn up by
Weston C. J.
It is insisted that the relation of master and apprentice or servant did not exist between the plaintiff and the minor, for the enticing and harboring of whom, this action is brought. Two objections are taken to the indenture, as a binding under the statute; first, that the consent of the minor is not expressed in the deed ; secondly, that the consideration allowed by the master, for the services of the minor is not secured to his sole use. He does “ agree” to the indenture ; and he binds himself to the true performance of the “ agreement” stated therein. His consent then is expressed in terms not to be misunderstood.
The master is to board the apprentice, to allow him a month in each year for his own benefit, and to pay him and his father, every year, the sum of fifty dollars. But it is very manifest, that whatever might be received by the father was in trust for the son, to be applied to his use. It was to purchase his clothing, and to pay for medical attendance, whenever it might be necessary. The three years, in which he was to serve the plaintiff, were from *154eighteen to twenty-one. Suitable clothing for that period would exhaust the fund provided. The agency of the father in the application of part of it, was for the beaeñt of the child. It is fair to presume, that it would be more discreetly expended. It does appear to us, that the whole consideration is virtually and substantially secured to the apprentice; and that the father is made the recipient of part, not for himself, but to be applied to the necessities of the son.
We are of opinion, that the indenture may be sustained, as a binding under the statute ; and that the relation of master and apprentice was thereby created. It is unnecessary therefore to consider the question, whether if the statute had not been complied with, the minor was an apprentice or servant de fado, or what rights may remain to the father at common law, in disposing of the services of his minor son.
Judgment on the verdid.